EXHIBIT 23 Consent of Independent Registered Public Accounting Firm Meta Financial Group, Inc. Compensation Committee MetaBank Profit Sharing 401(k) Plan: We consent to the incorporation by reference in the registration statements on Form S-8 of Meta Financial Group, Inc., pertaining to the Meta Financial Group, Inc. 1995 Stock Option and Incentive Plan (No. 333-22523) and the Meta Financial Group, Inc. 2002 Omnibus Incentive Plan (No. 333-110200, No. 333-141407, and No. 333-151604), of our report dated April 16, 2013 with respect to the statements of net assets available for benefits of the MetaBank Profit Sharing 401(k) Plan as of September 30, 2012 and 2011, the related statement of changes in net assets available for benefits for the year ended September 30, 2012, and the supplemental schedule of Schedule H, line 4i – schedule of assets (held at year end) as of September 30, 2012, which report appears in the September 30, 2012 annual report on Form 11-K of the MetaBank Profit Sharing 401(k) Plan. April 16, 2013 Des Moines, Iowa
